Exhibit 10.5

 

2015 Senior Management Incentive Bonus Plan

 

Participants:

 

Marc D. Grodman, MD, CEO

 

Wendy Chung, CSO Howard Dubinett, COO

 

Charles T. Todd, Sr. VP Marketing & Sales Amar Kamath, VP Marketing

 

Gary Reeves, VP, Women’s Health Scott Montgomery, VP, Clinical Warren Erdmann,
SVP Operations Nick Cetani, VP Laboratory Director Ron Rayot, VP

 

Chris Smith, VP Sam Singer, CFO

 

Sally Howlett, VP Billing

 

Nick Papazicos, SVP Financial Operations James Weisberger, MD, CMO Maryanne
Amato, Director, Genpath Sherri Bale, CCO GeneDx

 

Dean Gaalaas, COO GeneDx Richard L. Faherty, CIO John Mooney, VP

 

Cory Fishkin, COO CareEvolve

 

J. David Liss, VP, External Relations Joseph Donahue, SVP

 

Proposed Plan:

 

A.           The Senior Management Incentive Bonus Plan (the “Plan”) will be
based on two (2) separate financial calculations.  The first formula will be
based on “Operating Income” as a percent of “Net Revenues” pursuant to the
Consolidated Financial Statements of the Company. The second formula will be
based on the percentage increase of “Operating Income” from fiscal 2014 to
fiscal 2015 pursuant to the Consolidated Financial Statements of the Company.

 

B.           There will be one class of participation.

 

C.           Calculations for the first portion of the program will be as
follows:

 

1.              Operating Income shall consist of the Total Operating Income
(hereinafter referred to as “TOI”) for the Entire Company including all
divisions and subsidiaries.

 

2.              In the event that TOI shall be equal to or greater than 10.75%,
then and in such event, the participants will be entitled to a bonus based on
the participant’s annual gross wages including any CPI adjustment paid to him or
her in fiscal 2015 exclusive of any bonus, option exercise, auto or airplane
usage expense charge-back, or other unearned revenue (“Annual Gross Wages”),
pursuant to the following schedule:

 

If TOI is greater than

 

and less than

 

Percent Bonus or equal to:

 

10.75

%

11.25

%

4

%

11.25

%

11.75

%

6

%

11.75

%

12.25

%

8

%

12.25

%

N/A

 

10

%

 

3.              The maximum bonus to be paid under this portion of the program
will be 10% of the Annual Gross Wages paid to the participant in fiscal 2015
regardless of TOI.

 

D.            Calculations for the second portion of the program will be as
follows:

 

1.                                      Operating Income will consist of
Operating Income before interest and taxes for the Entire Company including all
divisions and subsidiaries.

 

2.                                      Percentage increase on a year over year
basis will be determined by subtracting the Operating Income as reported in the
Company’s Consolidated Financial Statements for the 2014 fiscal year (“Base
Year”) from the Operating Income as reported in the Company’s Consolidated
Financial Statements for the 2015 fiscal year (“Current Year”). This will result
in a difference (“Diff”). The Diff will be divided by the Base Year to determine
the percentage

 

--------------------------------------------------------------------------------


 

of change (“PC”) in Operating Income between the Base Year and the Current Year.

 

3.                                      In the event that the PC is positive (an
increase) and equal to or greater than 20%, then and in such event, each
participant will be entitled to a bonus based on the participant’s Annual Gross
Wages pursuant to the following schedule:

 

If PC is greater than

 

and less than

 

Percent Bonus or equal to:

 

20.00

%

25.00

%

6

%

25.00

%

30.00

%

9

%

30.00

%

35.00

%

12

%

35.00

%

N/A

 

15

%

 

4.                                     The maximum bonus to be paid under this
portion of the program will be 15% of Annual Gross Wages regardless of Operating
Income.

 

E.            The two portions shall be calculated separately and shall not be
dependent on each other.  Participants may earn a bonus from either or both
financial calculations.  Regardless, however, of the Company achievements, the
maximum bonus to be paid under the Plan will be 25% of Annual Gross Wages in
fiscal 2015.

 

--------------------------------------------------------------------------------